PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $43.76, based upon the following facts: In April, 1978, claimant was driving across the Shadle Bridge in Mason County, West Virginia. While claimant was crossing the bridge, which is owned and maintained by respondent, a piece of steel flooring punctured one of the tires on claimant’s car. The tire was damaged beyond repair. Respondent is therefore liable to claimant for the sum of $43.76, which is a fair and equitable estimate of the damages sustained by claimant.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $43.76.